Citation Nr: 1137104	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a hip disability, including as secondary to a right foot injury.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, including as secondary to a right foot injury.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 28, 1970 to June 23, 1970.  

In December 2006, the Board of Veterans' Appeals (Board) denied service connection for post-traumatic stress disorder (PTSD) and remanded the issues of whether new and material evidence had been received to reopen claims for service connection for a right foot injury, a dysthymic disorder, a hip disability, and a low back disability, as well as the issue of entitlement to TDIU, to the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), for additional development.  The appeal was also remanded to ensure compliance with the law regarding VA's duty to notify claimants as to the substantiation of petitions to reopen previously denied claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).    

The Veteran appealed the denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court), and a May 2007 Court Order, based on a May 2007 Joint Motion For Remand, vacated the denial and remanded the issue to the Board for additional action.  In August 2007, the Board remanded this issue to the RO for additional development.  A January 2010 rating decision granted service connection for an anxiety disorder (claimed as PTSD), and assigned a 30 percent evaluation effective January 17, 2003; as this is considered a grant of the Veteran's claim, the issues of service connection for a dysthymic disorder and for PTSD are no longer part of the Veteran's appeal.  
A notice of disagreement to the assigned rating for the anxiety disorder and to the effective date for service connection was received by VA in June 2010, and a statement of the case was issued later in June 2010.  Because a substantive appeal has not been received by VA on these issues, they are not part of the current appeal.

As noted in the December 2006 Board remand, the issues involving service connection for a low back disability and for a right hip disability were considered new and material issues because the Veteran requested service connection for them in a December 1987 statement, along with service connection for a right foot disorder, but VA did not take action on these issues when it adjudicated the claim for service connection for a right foot disorder in February 1993.  Because the Veteran did not note his disagreement with the inaction of the RO within one year of the February 1993 rating action, the denials of service connection for a low back disability and a right hip disorder could only be opened with the submission of new and material evidence.  See Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006).  


FINDINGS OF FACT

1.  The original claim of service connection for a right foot injury was denied by the RO in an unappealed rating decision in October 1971; subsequent unappealed RO actions, with the most recent rating decision dated in February 1999, denied reopening of the claim.   

2.  The evidence received subsequent to the February 1999 denial of reopening does not relate to the unsubstantiated fact indicating a current right foot injury was caused or aggravated by service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a right foot injury.  

3.  The original claim of service connection for a right hip disorder was considered denied by the RO in a rating decision dated in February 1993.   

4.  The evidence received subsequent to the February 1993 denial of reopening does not relate to the unsubstantiated fact indicating a current right hip disorder was caused or aggravated by service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a right hip disorder.  

5.  The original claim of service connection for a low back disability was considered denied by the RO in a rating decision dated in February 1993.    

6.  The evidence received subsequent to the February 1993 denial of reopening does not relate to the unsubstantiated fact indicating a current low back disability was caused or aggravated by service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a low back disability.  

7.  The Veteran is service-connected for an anxiety disorder, rated as 30 percent disabling.

8.  The Veteran has completed one year of high school.  He last worked full time in 1976 as a machine operator. 

9.  The Veteran's service-connected disability is not shown to preclude the Veteran from securing or following a substantially gainful occupation consistent with his educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The February 1999 RO decision that denied reopening of service connection for a right foot injury became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2009).

2.  New and material evidence has not been received to reopen a claim for service connection for a right foot injury.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2009).  

3.  The February 1993 RO decision that denied reopening of service connection for a right hip disorder became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2009).

4.  New and material evidence has not been received to reopen a claim for service connection for a right hip disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2009).  

5.  The February 1993 RO decision that denied reopening of service connection for a low back disability became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2009).

6.  New and material evidence has not been received to reopen a claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2009).  

7.  The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in April 2003, prior to adjudication, which informed him of the requirements needed to establish entitlement to TDIU.  

Adequate notice involving new and material evidence was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  Letters were sent to the Veteran's address of record in December 2006, March 2007, and December 2008 that informed him of the requirements needed to reopen a claim based on new and material evidence.  The Veteran was informed of the requirements needed to establish entitlement to service connection on a secondary basis in December 2008.  A supplemental statement of the case was issued in February 2010.

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letters.  

The Veteran was informed in a March 2006 letter about disability ratings and effective dates if one of his claims was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letters provided to the Veteran in December 2006, March 2007, and December 2008 essentially comply with the holding in Kent.  In essence, these letters informed the Veteran that the claims were originally denied because the disabilities were not shown to have either been incurred in or aggravated by service or by a service-connected disability and that he must submit evidence showing that each of the disabilities is related to service.   

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  A VA examination of the Veteran's service-connected psychiatric disorder was conducted in December 2008.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his September 2006 personal hearing before the undersigned Veterans Law Judge.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the September 2006 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).





Analyses of the Claims

In its decisions, the Board is required to apply case law issued by the Courts, statutes enacted by Congress, regulations issued by VA, and precedential opinions issued by VA's Office of General Counsel.

New And Material Evidence

The Veteran seeks to reopen claims of service connection for a right foot injury, a right hip disorder, and a low back disability, which he contends he incurred in or as a result of military service.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claims, and the appeals will therefore be denied.  

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has residuals of a right foot injury, a right hip disorder, or a low back disability due to an event or incident of his period of active service or due to a service-connected disorder.  

The issue of a right foot injury was originally denied by an unappealed rating decision in October 1971 because the Veteran had a preexisting foot injury that was not aggravated by service.  The benefit was subsequently denied by unappealed VA actions on several occasions, most recently in February 1999, because there was no new and material evidence.  Service connection for a right hip disorder and for a low back disability was constructively denied by the RO in February 1993 because the evidence did not show a right hip or low back disability due to service or to a service-connected disorder.

The Veteran attempted to reopen claims for the above-noted disabilities in January 2003.  These claims were denied in a January 2004 rating decision, and the Veteran timely appealed.

The evidence on file at the time of the February 1993 RO decision consisted of the Veteran's service treatment records and private and VA treatment records dated from August 1971 to January 1993.  

Evidence received between February 1993 and February 1999 consists of private medical records dated from April 1976 to August 1980, VA treatment records dated from August 1993 to June 1997, and a July 1977 Social Security Administration (SSA) decision.

Evidence received since February 1999 consists of VA and private treatment records dated from November 1995 to May 2010, lay statements received in September 2006, a September 2006 hearing transcript, and written statements by and on behalf of the Veteran.  

The Veteran's service treatment records do not reveal any complaints or findings of a right foot, right hip, or low back disorder on entrance evaluation on May 26, 1970.  It was noted on June 5, 1970 that the Veteran had infected old buckshot wounds on both legs.  According to a June 11, 1970 Medical Board Report, the Veteran said that he had had a lump on the bottom of his right foot for approximately three years.  He had not mentioned it during initial screening because it did not cause him much difficulty.  While on active duty, the lump became painful and enlarged.  It was recommended that he be separated from service.  Physical examination revealed a two centimeter firm lump on the bottom of the right foot, plantar surface, near the arch.  The diagnosis was fibroma, plantar aspect, right foot, existed prior to entrance and not aggravated by service.

The Veteran was hospitalized at the John Peter Smith Hospital in August 1971 for excision of his right foot mass, which was reported to have been present for three years.  The diagnosis was fibrous reaction of right plantar sheath.

Private treatment records for November 1978 reveal that the Veteran complained of pain in the lower back and right hip.  Examination revealed limited motion of the right hip and positive straight leg raising at 10 degrees.  The diagnosis was questionable low back strain.  VA treatment records for August 1993 reveal a diagnosis of status following partial plantar fasciectomy of the right foot and residual scar with possible nerve entrapment following fasciectomy.  An MRI was recommended.  
The Board has reviewed the evidence received into the record since the February 1993 RO denial and finds that new and material evidence has not been submitted sufficient to reopen claims for service connection for a right hip disorder and a low back disability.

The evidence added to the claims files after February 1993 includes private treatment records dated in 1976, which reveal that the Veteran injured his back at work, which involved pushing big rolls of paper.  Lumbosacral strain was diagnosed by a private physician in January 1977 and lumbar muscle strain was diagnosed by another physician in August 1980.  The Veteran was granted SSA benefits in July 1977 for lumbosacral strain.  November 1995 records from Harris Methodist Forth Worth Hospital did not reveal any evidence of acute back injury, although there was minimal degenerative change at L4.  X-rays of the low back in June 1999 were considered normal.  He was seen at Arlington Hospital in June 2001 for right hip and low back pain; lumbar strain was diagnosed.  The Veteran testified in support of his claim in September 2006 that he has right hip and low back disabilities due to service or to his right foot disorder.  

The evidence added to the claims files since February 1993 does not include any medical evidence linking either a right hip disorder or a low back disability to service or to a service-connected disability, as needed to warrant service connection.  In fact, this evidence indicates that the Veteran's low back and hip complaints did not begin until after an injury at work in 1976.  Moreover, as the Veteran is not service connected for a right foot disorder, granting secondary service connection for a low back or right hip disorder due to his right foot disorder is not warranted.

The Board has reviewed the evidence received into the record since the February 1999 RO denial and finds that new and material evidence has not been submitted sufficient to reopen a claim for service connection for a right foot injury.

The only evidence added to the record since February 1999 involves the Veteran's September 2006 hearing testimony, in which he testified that his preexisting right foot disorder was aggravated by service.

The evidence added to the claims files since February 1999 does not include any medical evidence linking a right foot injury to service, as needed to warrant service connection.  Rather the new evidence reiterates contentions previously made by the Veteran.

Thus, neither the additional evidence received since the February 1993 RO decision nor the additional evidence received since the February 1999 RO decision relates to the unestablished facts necessary to substantiate the claims by showing a link between a current disability and either service or a service-connected disorder, nor does it raise a reasonable possibility of substantiating any of the claims.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  

The Board has considered the Veteran's hearing testimony and the written contentions on file.  However, the Veteran's statements are redundant of assertions made in connection with the prior claims, and, thus, are cumulative of evidence already considered.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Here, however, none of the above criteria have been satisfied.

Accordingly, the Board finds that the claims for service connection for a right foot injury, a right hip disorder, and a low back disability are not reopened.

TDIU

The Veteran has asserted that his disabilities, including his nonservice-connected right foot, right hip, and low back, prevent him from obtaining and maintaining substantially gainful employment.  However, nonservice-connected disabilities cannot be considered in determining if a Veteran warrants TDIU.  Because the evidence does not show that the Veteran's service-connected anxiety disorder prevent him from obtaining and maintaining substantially gainful employment, the claim for TDIU will be denied.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

The record reflects that the Veteran has completed one year of high school.  He reported having worked as a machinist; he last worked on a full time basis in 1976.  The Veteran is currently service-connected for an anxiety disorder, rated as 30 percent disabling.  Therefore, he does not meet the percentage standards for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

The Board does not have jurisdiction to assign such an extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.

The RO has considered entitlement to a TDIU rating on an extraschedular basis and has determined that referral for such extraschedular rating is not appropriate (see the June 2004 Statement of the Case).  The Board may accordingly consider the issue without prejudice to the Veteran.

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose, supra.

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to service-connected disorders.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).

The Board thus must determine whether the Veteran is unemployable by reason of his service-connected anxiety disorder alone, taking into consideration his educational and occupational background.  As noted above, the Veteran has completed one year of high school.  He last worked full time in 1976 and has work experience as a machinist.  

The Board finds that the preponderance of the evidence does not support a finding that the Veteran's service-connected anxiety disorder alone causes marked interference with employability.  In fact, it was reported on VA treatment records dated in April and May 2010 that his psychiatric symptoms were moderate.  When seen on May 19, 2010, he had good eye contact with no psychomotor agitation and normal speech.  His mood was "ok"and his affect was described as full range.  He did not have any suicidal or homicidal ideation and was not experiencing any hallucinations.  His insight and judgment were considered good.  Additionally, the Veteran has not been frequently hospitalized for his service-connected disabilities.

The Board therefore finds that any further consideration or referral of this matter under the provisions of 38 C.F.R. § 4.16(b) is not necessary or appropriate at this point.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence shows that the Veteran does not meet the threshold criteria for award of a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, service connection for a right foot injury is not reopened; the appeal is denied.

As new and material evidence has not been received, service connection for a right hip disability is not reopened; the appeal is denied.

As new and material evidence has not been received, service connection for a low back disability is not reopened; the appeal is denied.

TDIU is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


